Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Jones US5647054 discloses in fig. 1 and col. 3:7-23 in view of abstract a smoke generator used in testing airflow in wind tunnels. 
No prior art discloses, teaches or suggests the combination elements as recited in claim 11 to include “an automatic control type hot smoke testing system, comprising: a fire source system which comprises a first tank and several liquid fuel atomizing jet burners disposed above the first tank, wherein the first tank comprises an air tank and a fuel control tank, and a bottom main body of each of the liquid fuel atomizing jet burners extends into inside of the first tank and provides an air duct and a fuel duct, and the air duct extends into the air tank and is equipped with an air inlet; the fuel control tank comprises several fuel control valves and a fuel distribution box, and a fuel supply pipe disposed outside the first tank is connected with the fuel duct through the fuel distribution box and the several fuel control valves in sequence; a smoke generation system which comprises a second tank, a smoke outlet pipe, smoke cake clamps and smoke cake turntables, wherein the second tank comprises a smoke generation electrical control box and a smoke generation box which are positioned at two sides of the second tank respectively, the smoke outlet pipe which is arranged at the top of the smoke generation box is communicated with the smoke generation box, the smoke cake clamps which are vertically arranged at the outer side of the top of the second tank are used for storing smoke cakes, the smoke cake turntables are horizontally arranged at the top of the second tank and are positioned between the smoke cake clamps and the second tank; the smoke cake turntables are driven by a servo motor to rotate, moving smoke cakes in the smoke cake clamps to an ignition position one by one to be ignited, and then rotating the ignited smoke cakes into the smoke generation box, and a smoke outlet of the smoke outlet pipe is positioned right above the fire source system; and a control system which is connected with the smoke generation electrical control box and the fuel control tank respectively, in which an embedded computing platform is arranged, and an external touch screen is set for Human Computer Interaction to control the hot smoke testing system”.
Therefore, claim 11 is allowed with associated dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685